Exhibit 10.3


REVLON AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN
(as amended and restated as of March 24, 2016)



-Section 1. Purpose. The purpose of this Amended and Restated Revlon Executive
Incentive Compensation Plan is to provide an annual cash incentive program and a
long-term cash incentive program intended to:

· attract, retain and incentivize eligible executives and other employees
necessary to operate the Company;

· incentivize Plan participants to achieve objectives which are tied to the
achievement of the Company's business plan and strategy, to enhance shareholder
value;

· reflect the Company's commitment to pay for performance; and

· in the case of Covered Employees, be directly related to the Company's
performance results and be contingent upon the achievement of certain corporate
goals during any Annual Award Performance Period or Long-Term Award Performance
Period, as the case may be, for which the Plan is intended to satisfy the
requirements of Section 162(m).

Section 2. Definitions. The following terms, as used in this Plan, have the
following meanings:

"Annual Award" means an incentive compensation award payable to a Participant
pursuant to Section 5 of this Plan, which is contingent upon the attainment of
certain Performance Factors with respect to a designated Annual Award
Performance Period.
"Annual Award Performance Period" means the calendar year or any other period
the Committee may determine covering an Annual Award, provided, however, that an
Annual Award Performance Period for a Participant who becomes employed by the
Company during an on-going Annual Award Performance Period may be a shorter
period that commences with such employee's date of commencement of employment.
"Award" means an Annual Award and/or a Long-Term Award payable to a Participant
under this Plan, as the case may be.
"Board" means Revlon, Inc.'s Board of Directors.
"Business Unit" means a Group or Division, product line or any combination
thereof.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.
"Committee" means the Compensation Committee of the Board, or such other
committee or sub-committee as may be appointed by either the Board or the
Compensation Committee of the Board to administer this Plan in accordance with
Section 3 of this Plan, provided however, that, in respect of the administration
of any Award that is intended to satisfy Section 162(m), such administration may
be done by a sub-committee or sub-group of at least two directors, each of whom
shall be an "outside director" within the meaning of Section 162(m).
"Company" means Revlon Consumer Products Corporation, a Delaware corporation,
and its participating affiliates.
"Covered Employee" has the meaning set forth in Section 162(m)(3) of the Code.
"Disability" means permanent disability, as determined pursuant to the Company's
long-term disability plans or policies in effect at the time of such disability
and applicable to a Participant.
"Division" means any of the Company's business units that may be designated as a
division for purposes of this Plan from time to time.

--------------------------------------------------------------------------------

"Eligible Employee" means (A) for Annual Award eligibility, (i) an employee of
the Company whose position is classified under the Company's exempt salary
program in salary grades 9 and above (or the equivalent of such grades) and who
does not participate in the Company's sales incentive plan, (ii) a regional or
country general manager and any other key executive of the Company's operations
outside the United States who does not participate in a local incentive plan,
and/or (iii) such other key employees of the Company as the Committee may
designate from time to time, and (B) for Long-Term Award eligibility, such key
employees of the Company as the Committee may designate from time to time.
"Group" means a major business unit of the Company reporting directly to the
Company level.
"Long-Term Award" means an incentive compensation award payable to a Participant
pursuant to Section 6 of this Plan, which is contingent upon the attainment of
certain Performance Factors with respect to a designated Long-Term Award
Performance Period.
"Long-Term Award Performance Period" means the calendar year or any other period
the Committee may determine covering a Long-Term Award, provided, however, that
a Long-Term Award Performance Period for a Participant who becomes employed by
the Company during an on-going Long-Term Award Performance Period may be a
shorter period that commences with such employee's date of commencement of
employment.
"Participant" means, with respect to any respective Performance Period, each
Eligible Employee who receives (or is eligible to receive) an Annual Award or a
Long-Term Award in accordance with Section 4 of this Plan.
"Performance Factors" means the criteria and objectives determined by the
Committee, which must be met during a Performance Period as a condition of
payment to a Participant of an Annual Award or a Long-Term Award, as the case
may be. Performance Factors may include any or all of the following, or any
combination thereof:
(a) stock price;
(b) fair market value;
(c) book value;
(d) third party appraised value;
(e) market share;
(f)  total shareholder return;
(g) earnings per share;
(h) cash flow, including, without limitation, cash flow from operations and/or
free cash flow;
(i)  return on equity, assets, capital or investment;
(j)  net income;
(k) operating profit or income;
(l)  operating income before restructuring charges, plus depreciation and
amortization other than relating to early extinguishment of debt and debt
issuance costs;
(m)gross or net sales;
(n) expense targets;
(o) working capital targets, including, without limitation, those relating to
inventory, accounts receivable and/or capital and display spending;
(p)operating margin;

--------------------------------------------------------------------------------

(q) productivity improvement;
(r)  cost, expense or debt reduction;
(s) gross margin;
(t) earnings before all or any of interest, taxes, depreciation and/or
amortization ("EBIT", "EBITA," "EBITDA" or as may otherwise be adjusted by the
Company);
(u) revenue;
(v) unit sales;
(w)earnings from continuing operations;
(x)  asset management (e.g., inventory and receivable levels);
(y) planning accuracy (as measured by comparing planned results to actual
results);
(z) customer satisfaction based on market share or other relevant factors;
(aa)implementation or completion of critical projects or processes, including,
without limitation, growing consumption of the Company's products, enhancing new
product development, enhancing demand, supply and financial business planning
processes, completing asset dispositions, engaging in capital markets
transactions to refinance all or a portion of the Company's indebtedness,
reducing interest expense or otherwise strengthening the Company's balance
sheet, reducing Selling, General and Administrative expenses, ensuring Company
products are in stock at retail, consolidating plants, and improving employee
satisfaction surveys with quantifiable results; and
(bb)management of employees, including training, development and succession
planning processes based on achievement of determinable results from such
activities and processes.
Performance Factors may relate to the performance of the Company, a Subsidiary
or any portion of a Business Unit, and may be expressed on an aggregate, per
share (outstanding or fully diluted), per unit or other basis. The Committee, in
its sole discretion, may determine to express Performance Factors, among other
methods, in terms of attaining a specified level of a particular criteria,
attainment of a percentage increase or decrease in a particular criteria, or as
applied to the performance of the Company, a Subsidiary or a Business Unit,
relative to a market index, a group of other companies (or their subsidiaries,
business units or product lines) or a combination thereof, or otherwise.
Subject to final review and approval by the Committee, Performance Factors
(other than with respect to Covered Employees during any Performance Period for
which the Plan is intended to satisfy the requirements of Section 162(m)) may
also be developed by each Company Department Head and approved by the Company's
President and Chief Executive Officer and the Company's senior-most Human
Resources officer. In addition, Performance Factors (other than with respect to
Covered Employees during any Performance Period for which the Plan is intended
to satisfy the requirements of Section 162(m)) may be based on personal
performance objectives that are specific to each individual and that are based
upon, among other things, contribution to specific projects and/or overall
performance, as measured under the Company's performance evaluation process as
in effect from time to time. Personal performance objectives may be developed by
each Participant's Department Head, approved by the Company's senior-most Human
Resources officer (or his designee) and reviewed with the Participant.

--------------------------------------------------------------------------------

Performance Factors may include:

(i) a threshold level of performance below which no payment shall be made;

(ii) levels of performance below the target level but above the threshold level
at which specified percentages of the Award shall be paid;

(iii) a target level of performance at which the full Award shall be paid;

(iv) levels of performance above the target level but below the maximum level at
which specified multiples of the Award shall be paid; or

(v) a maximum level of performance above which no additional payment shall be
made.

Performance Factors may also specify that payments for levels of performance
between specified levels will be interpolated.
The Committee (subject to its power to delegate pursuant to Section 3(c) of the
Plan) shall have the sole discretion to determine whether, or to what extent,
Performance Factors are achieved, provided, however, that the Committee shall
have the authority to make appropriate adjustments in Performance Factors under
an Award to reflect the impact of "extraordinary items" not reflected when such
goals were established. For purposes of this Plan, "extraordinary items" means:

(1) any profit or loss attributable to acquisitions or dispositions of stock or
assets;

(2) any changes in accounting standards or treatments that may be required or
permitted by the Financial Accounting Standards Board, the Securities and
Exchange Commission or the Public Company Accounting Oversight Board, or adopted
by the Company or its Subsidiaries after the goal is established;

(3) all items of gain, loss or expense related to the Company's restructuring
charges;

(4) all items of gain, loss or expense determined to be extraordinary or unusual
in nature or infrequent in occurrence or related to the disposal of assets;

(5) all items of gain, loss or expense related to discontinued operations;

(6) the impact of capital expenditures;

(7) the impact of share repurchases and other changes in the number of
outstanding shares;

(8) the impact of foreign exchange rates;

(9) all items of gain, loss or expense related to changes in customer business
models, to the extent permissible under Section 162(m);

(10) such other items as may be prescribed by Section 162(m); and

(11) such other items required by applicable law, regulation or rule.

"Performance Period" means an Annual Award Performance Period and/or a Long-Term
Award Performance Period under this Plan, as the case may be.
"Plan" means this Revlon Amended and Restated Executive Incentive Compensation
Plan (as in effect from time to time).
"Retirement" means the voluntary termination of a Participant's employment on or
after the later of the date the Participant attains age 62 or the fifth
anniversary of the date such Participant commenced employment with the Company.
"Section 162(m)" means Code section 162(m) and the Treasury regulations, notices
and rulings thereunder.
"Section 409A" means Code section 409A and the Treasury regulations, notices and
rulings thereunder.
"Subsidiary" means any company, partnership, limited liability company, business
or entity (other than the Company) of which at least 50% of the combined voting
power of its voting securities is, or the operations and management are,
directly or indirectly controlled by the Company.

--------------------------------------------------------------------------------

Section 3.     Administration

(a) In General. The Plan shall be administered by the Committee. The Committee
shall have the authority, in its sole discretion (but subject to and not
inconsistent with the terms of this Plan), to administer this Plan and to
exercise all powers and authorities either specifically granted to it under this
Plan or necessary or advisable in the administration of this Plan. The
Committee's authority includes, without limitation, the authority to:

(i)    grant Awards;

(ii) determine the Participants to whom and the time or times at which Awards
shall be granted from the group of Eligible Employees;

(iii) determine the amount of Awards, which may be stated in dollars or,
provided a maximum Award amount is specified, as a percentage of base salary or
otherwise;

(iv) determine the terms, conditions, restrictions and performance criteria,
including Performance Factors, relating to any Award;

(v) determine whether, to what extent, and under what circumstances an Award may
be settled, cancelled, forfeited, or surrendered;

(vi) make adjustments in the Performance Factors in recognition of
"extraordinary items" (as defined above);

(vii) construe and interpret this Plan and any Award;

(viii) prescribe, amend and rescind rules and regulations relating to this Plan;
and

(ix) make all other determinations deemed necessary or advisable for the
administration of this Plan.

(b) Committee Members. The Committee shall consist of two or more persons. All
decisions, determinations and interpretations of the Committee shall be final
and binding on all persons, including the Company and the Participant (or any
person claiming any rights under the Plan from or through any Participant).

(c) Delegation. Except with respect to Covered Employees during any Performance
Period for which the Plan is intended to satisfy the requirements of Section
162(m), or as otherwise required for compliance with other applicable law or
applicable exchange listing requirements, the Committee may delegate any or all
of its authority under this Plan to any employee or committee of employees of
the Company, including but not limited to, the Chief Executive Officer. Any such
delegate shall have all of the rights, obligations, discretion and protection
otherwise applicable to the Committee under this Plan.

Section 4. Eligibility. The Committee shall designate the Participants. In
determining Participants and the Performance Factors relating to each Award, the
Committee shall take into account such factors as the Committee shall deem
relevant while accomplishing the purposes of this Plan. Unless the Committee
otherwise determines and except as provided in Sections 5(e), (f) or (g) and
Sections 6(e), (f) or (g) of this Plan, no person may participate in the Plan or
receive any Award under this Plan unless he or she is actively employed as of
the date of payment of an Award and shall have signed and shall be in full
compliance with (A) the Company's Employee Agreement as to Confidentiality and
Non-Competition and the Company's Code of Conduct and Business Ethics (as each
may be amended from time to time by the Company) and (B) to the extent
applicable, any applicable employment agreement.

Section 5.     Annual Award Program.

(a) -In General. Not later than 90 days after the beginning of an Annual Award
Performance Period (or, if earlier, on or prior to the date on which 25% of such
Annual Award Performance Period has elapsed) or such shorter period, if any, as
may be required by applicable law, including Section 162(m), the Committee shall
specify in writing, by resolution of the Committee or other appropriate action,
the Participants for such Annual Award Performance Period and the Performance
Factors applicable to each Annual Award for each Participant with respect to
such Annual Award Performance Period; provided, however, that with respect to
any Participants who are not Covered Employees or for any Annual Award
Performance Period for which the Plan is not intended to satisfy the
requirements of Section 162(m), the Committee shall make such written
specification either within 90 days after the beginning of such Annual Award
Performance Period or as soon as practicable thereafter. Annual Awards,
including the terms and conditions of such Annual Awards, shall be communicated
to Participants in such form as the Committee from time to time approves. Unless
otherwise provided by the Committee in connection with specified terminations of
employment, or except as set forth below in this Section 5, payment in respect
of Annual Awards shall be made only to the extent that the Committee determines
that the Performance Factors with respect to the Annual Award Performance Period
have been attained.

--------------------------------------------------------------------------------

(b) Special Provisions Regarding Annual Awards. Notwithstanding anything to the
contrary contained in this Plan, in no event shall payment in respect of Annual
Awards granted to any Participant attributable to any single calendar year
(including, without limitation, as a portion of the applicable Annual Award
Performance Period) exceed $5 million. The Committee may, in its sole
discretion, decrease the amount of an Annual Award payable upon attainment of
specified Performance Factors, but in no event may the Committee increase the
amount of an Annual Award payable upon attainment of specified Performance
Factors to a Covered Employee in respect of any Annual Award Performance Period
for which the Plan is intended to satisfy the requirements of Section 162(m).

(c) Time and Form of Payment of Annual Awards - In General. Except as may
otherwise be provided or permissible to satisfy the requirements of the Code or
other applicable laws, all payments in respect of Annual Awards for an Annual
Award Performance Period shall be made, in cash, by the 15th day of the third
month following the end of the Annual Award Performance Period.

(d) Payment of Annual Awards to Covered Employees. In addition to the provisions
set forth in subsection 5(c) above, in the case of Participants who are Covered
Employees, unless otherwise determined by the Committee, such payments shall be
made only after achievement of the Performance Factors have been certified by
the Committee.

(e) Payment of Annual Awards to Actively Employed Employees. Unless otherwise
provided by the Committee, and except as provided in the following sentence, a
Participant must be actively employed by the Company as of the date of payment
of an Annual Award in order to be eligible to receive payment in respect of such
Annual Award. With respect to any Participant whose employment is terminated at
any time prior to the expiration of an Annual Award Performance Period or
thereafter but prior to the date of payment (if any) for such Annual Award
Performance Period as a result of death, Disability, Retirement, or by the
Company for a reason other than that which would disqualify such Participant
from eligibility to receive separation pay under the Revlon Executive Severance
Pay Plan as in effect on the date of this Plan, the Committee may (but has no
obligation to), in its sole discretion, determine to provide such Participant
payment under his or her Annual Award for such Annual Award Performance Period
at the time payment is made to other Participants in respect of such Annual
Award Performance Period (which payment may be prorated, if the Committee so
provides, based on the number of days such Participant was employed during such
Annual Award Performance Period, or as the Committee otherwise determines is
appropriate).

(f) Payment of Annual Awards to Transferred Employees; Change of Assignment. If
a Participant has a change of assignment or transfer during an Annual Award
Performance Period, the Committee may, in its sole discretion, determine that
such Participant's Annual Award be calculated for each position on a pro-rated
basis. Similarly, the Committee may, in its sole discretion, determine that an
Eligible Employee who is newly hired or who becomes eligible to join this Plan
after the start of the Annual Award Performance Period, shall be eligible for a
pro-rated Annual Award based on the percentage of the Annual Award Performance
Period actually worked while a Participant.

(g) Payment of Annual Awards - Leaves of Absence. If a Participant takes an
approved leave of absence of more than three months during all or part of an
Annual Award Performance Period, the Committee may, in its sole discretion,
determine that such Participant shall be eligible for a pro-rated Annual Award
based on the percentage of the Annual Award Performance Period that such
Participant was actively employed.

--------------------------------------------------------------------------------

-Section 6. Long-Term Award Program.

(a) -In General. Not later than 90 days after the beginning of a Long-Term Award
Performance Period or such period, if any, as may be required by Section 162(m),
the Committee shall specify in writing, by resolution of the Committee or other
appropriate action, the Participants for such Long-Term Award Performance Period
and the Performance Factors applicable to each Long-Term Award for each
Participant with respect to such Long-Term Award Performance Period; provided,
however, that with respect to any Participants who are not Covered Employees or
for any Long-Term Award Performance Period for which the Plan is not intended to
satisfy the requirements of Section 162(m), the Committee shall make such
written specification either within 90 days after the beginning of such
Long-Term Award Performance Period or as soon as practicable thereafter.
Long-Term Awards, including the terms and conditions of such Long-Term Awards,
shall be communicated to Participants in such form as the Committee from time to
time approves. Unless otherwise provided by the Committee in connection with
specified terminations of employment, or except as set forth below in this
Section 6, payment in respect of Long-Term Awards shall be made only to the
extent that the Committee determines that the Performance Factors with respect
to the Long-Term Award Performance Period (and any portion thereof, as
applicable) have been attained.

(b) Special Provisions Regarding Long-Term Awards. Notwithstanding anything to
the contrary contained in this Plan, in no event shall payment in respect of
Long-Term Awards granted to any Participant attributable to any single calendar
year (including, without limitation, as a portion of the applicable Long-Term
Award Performance Period) exceed $10 million. The Committee may, in its sole
discretion, decrease the amount of a Long-Term Award payable upon attainment of
specified Performance Factors, but in no event may the Committee increase the
amount of a Long-Term Award payable upon attainment of specified Performance
Factors to a Covered Employee in respect of any Long-Term Award Performance
Period for which the Plan is intended to satisfy the requirements of Section
162(m).

(c) Time and Form of Payment of Long-Term Awards - In General. Except as may
otherwise be provided or permissible to satisfy the requirements of the Code or
other applicable laws, all payments in respect of Long-Term Awards for a
Long-Term Award Performance Period shall be made, in cash, by the 15th day of
the third month following the end of the Long-Term Award Performance Period or
in partial payments at such other times or intervals as the Committee may
determine.

(d) Payment of Long-Term Awards to Covered Employees. In addition to the
provisions set forth in subsection 6(c) above, in the case of Participants who
are Covered Employees, unless otherwise determined by the Committee, such
payments shall be made only after achievement of the Performance Factors has
been certified by the Committee.

(e) Payment of Long-Term Awards to Actively Employed Employees. Unless otherwise
provided by the Committee, and except as provided in the following sentence or
under Section 6(i), a Participant must be actively employed by the Company as of
the date(s) of payment of a Long-Term Award in order to be eligible to receive
payment(s) in respect of such Long-Term Award. In the event of a Long Term Award
made in partial payments as provided in paragraph 6(c) above, a Participant who
ceases to be actively employed after receipt of a partial payment shall forfeit
any partial payments which would otherwise be made after he or she ceases to be
actively employed. With respect to any Participant whose employment is
terminated at any time prior to the expiration of a Long-Term Award Performance
Period or thereafter but prior to the date of payment (if any) for such
Long-Term Award Performance Period as a result of death, Disability, Retirement,
or by the Company for a reason other than that which would disqualify such
Participant from eligibility to receive separation pay under the Revlon
Executive Severance Pay Plan as in effect on the date of this Plan, the
Committee may (but has no obligation to), in its sole discretion, determine to
provide such Participant payment under his or her Long-Term Award for such
Long-Term Award Performance Period at the time payments are made to other
Participants in respect of such Long-Term Award Performance Period (which
payment(s) may be prorated, if the Committee so provides, based on the number of
days such Participant was employed during such Long-Term Award Performance
Period, or as the Committee otherwise determines is appropriate).

(f) Payment of Long-Term Awards to Transferred Employees; Change of Assignment.
If a Participant has a change of assignment or transfer during a Long-Term Award
Performance Period, the Committee may, in its sole discretion, determine that
such Participant's Long-Term Award be calculated for each position on a
pro-rated basis. Similarly, the Committee may, in its sole discretion, determine
that an Eligible Employee who is newly hired or who becomes eligible to join
this Plan after the start of the Long-Term Award Performance Period, shall be
eligible for a pro-rated Long-Term Award based on the percentage of the
Long-Term Award Performance Period actually worked while a Participant.

--------------------------------------------------------------------------------

(g) Payment of Long-Term Awards - Leaves of Absence. If a Participant takes an
approved leave of absence of more than three months during all or part of a
Long-Term Award Performance Period, the Committee may, in its sole discretion,
determine that such Participant shall be eligible for a pro-rated Long-Term
Award based on the percentage of the Long-Term Award Performance Period that
such Participant was actively employed.

(h) Code Section 409A. Notwithstanding any provision of this Section 6 to the
contrary, it is intended that any agreement under which any Participant has been
afforded a discretionary benefit under Section 6(e), above, shall satisfy or be
exempt from the requirements of Code Section 409A, including, but not limited
to, the granting of each such award in writing and the inclusion of the
specifics of the requirements for vesting and the timing and the form of
payment, as well as restrictions on payment, if any, to "specified employees,"
as such term is defined under Code Section 409A, and requirements, if any, for
"separation from service," as such term is defined under Code Section 409A. For
purposes of Code Section 409A, each such agreement shall be treated as a
separate plan and each of a series of payments under each such agreement shall
be treated as a separate payment.

(i) Change in Control.

(1) Change in Control, Generally.

(A) Pro Rated Payments if Change in Control Occurring During a Performance
Period. Upon a Change in Control during a Performance Period, Long-Term Awards
related to such Performance Period shall be paid at target on a prorated basis
(based on the number of days elapsed during the Long-Term Award Performance
Period) within 60 days following such Change in Control.
(B) Payments if Change in Control After a Performance Period. Upon a Change in
Control after a Performance Period as to which the respective Performance
Factors had been achieved, but before the payment of the Long-Term Awards for
such period, such Long-Term Awards shall be paid within 60 days following such
Change in Control.

(2) Successor Benefits upon Change in Control. If, in connection with a Change
in Control, a Successor Entity assumes the Plan, does not terminate the Plan or
provides Participants with comparable benefits as those provided by this Plan,
then the provisions of Section 6(i)(1) above shall not apply.

(3) Discretionary Benefits Not Affected. Notwithstanding the foregoing, any
Participant whose employment with the Company has terminated and who has been
afforded a discretionary benefit under Section 6(e) above shall not receive any
further benefit upon a Change in Control under this Section 6(i).

(4) Certain Defined Terms. For purposes of this Section 6(i), the following
defined terms shall have the meanings ascribed thereto, below:

"Change in Control" means the occurrence of any of the following events:
(i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
"beneficial ownership" of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of Revlon, Inc.; provided, that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of Revlon, Inc. (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);

--------------------------------------------------------------------------------

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Revlon, Inc.
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of Revlon, Inc. was approved
by a vote of 66-2/3% of the directors of Revlon, Inc. then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of Revlon, Inc. then in office;
or
(iii) the shareholders of Revlon, Inc. approve a plan of complete liquidation or
dissolution of Revlon, Inc. or there is consummated an agreement for the sale or
disposition by Revlon, Inc. of all or substantially all of Revlon, Inc.'s assets
to an entity in which any Person, other than one or more Permitted Holders, is
or becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have "beneficial ownership" of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity's Voting
Stock, and the Permitted Holders "beneficially own" (as so defined) directly or
indirectly, in the aggregate, a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Revlon, Inc. immediately prior to such transaction or series of
transactions continue to have substantially the same combined voting power of
the Voting Stock in an entity which owns all or substantially all of the assets
of Revlon, Inc. immediately following such transaction or series of
transactions.
For purposes of this definition of "Change in Control," the following terms
shall have the meanings ascribed thereto below:
"Capital Stock" of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into or exchangeable for such
equity.
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.
"Permitted Holders" means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, "heirs")) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.
"Person" has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) Revlon, Inc. or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of Revlon,
Inc. or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of Revlon, Inc. in
substantially the same proportions as their ownership of stock of Revlon, Inc.
"Preferred Stock," as applied to the Capital Stock of Revlon, Inc., means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of Revlon, Inc., over shares
of Capital Stock of any other class of Revlon, Inc.
"Revlon, Inc." means Revlon, Inc. together with its subsidiaries, including,
without limitation, the Company.
"Voting Stock" means all classes of Capital Stock of Revlon, Inc. then
outstanding and normally entitled to vote in the election of Directors.
"Successor Entity" means the entity which succeeds to the Company's business,
operations or material assets in connection with a Change in Control, whether by
operation of law, merger or consolidation, asset sale, re-organization or
otherwise.

--------------------------------------------------------------------------------

Section 7.   General Provisions

(a) Compliance with Legal Requirements. This Plan and the granting and payment
of Awards and the other obligations of the Company under this Plan shall be
subject to all applicable federal and state laws, rules and regulations, and to
such approvals by any regulatory or governmental agency as may be required. No
payment under any Award granted hereunder shall be made in the event it would
trigger a breach or default under, or otherwise be restricted by, any of the
Company's governing debt instruments, and Participants shall have no claim in
respect to any such Award or portion thereof in such circumstances.

(b) Nontransferability. Awards shall not be transferable by a Participant,
except upon a Participant's death following the end of a Performance Period but
prior to the date payment(s) is (are) made, in which case the Award shall be
transferable in accordance with any beneficiary designation made by the
Participant in accordance with Section 7(i) or, in the absence thereof, by will
or the laws of descent and distribution. No Participant's rights under the Plan
may be assigned, attached, pledged or alienated by operation of law or
otherwise.

(c) No Right To Continued Employment. Nothing in this Plan or in any Award
granted pursuant to this Plan shall confer upon any Participant the right to
continue in the Company's employ or to be entitled to any remuneration or
benefits not set forth in this Plan, or to interfere with or limit in any way
whatever rights the Company may otherwise have to terminate such Participant's
employment or change such Participant's remuneration or otherwise establish the
terms and conditions of such Participant's employment.

(d) Withholding Taxes. Where a Participant or other person is entitled to
receive a payment pursuant to an Award, the Company shall have the right either
to deduct from the payment, or to require the Participant or such other person
to pay to the Company prior to delivery of such payment, an amount sufficient to
satisfy any federal, state, local or other withholding tax requirements related
thereto.

(e) Amendment, Termination and Duration of the Plan. The Board or the Committee
may at any time and from time to time alter, amend, suspend, or terminate this
Plan, in whole or in part, for any or no reason, without advance notice to any
Participant, provided, however, that if stockholder approval for any such
amendment would be required in order for the Plan to remain compliant with
Section 162(m), and such stockholder approval is not obtained, then the failure
to obtain such stockholder approval shall not render the Plan or the subject
amendment ineffective; rather, the Plan shall continue in full force and effect,
as amended, without regard to Section 162(m) as to such amended terms.
Notwithstanding the foregoing, no amendment shall adversely affect any of the
rights of any Participant under any Award following the end of the Performance
Period to which such Award relates, provided, however, that the exercise of the
Committee's discretion pursuant to Section 5(b) and Section 6(b) of this Plan to
increase or decrease the amount of an Award shall not be deemed an amendment of
this Plan.

(f) Participant Rights. No Participant shall have any claim to be granted any
Award under this Plan, and there is no obligation for uniformity of treatment
for Participants.

(g) Unfunded Status of Awards. The Plan is intended to constitute an "unfunded"
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in this Plan or any Award
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.

(h) Governing Law. This Plan and all determinations made and actions taken
pursuant to this Plan shall be governed by the laws of the State of New York
without giving effect to the conflict of laws principles thereof. This Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.

(i) Beneficiary. A Participant may file a written designation of a beneficiary
with the Committee (on a form as may be prescribed by the Committee), solely to
specify that an Award to such Participant may be transferable upon such
Participant's death following the end of a Performance Period but prior to the
date payment is made pursuant to this Plan. A Participant may, from time to
time, amend or revoke any such designation. If no designated beneficiary
survives the Participant and an Award is payable to the Participant's
beneficiary pursuant to Section 7(b) of this Plan, the executor or administrator
of the Participant's estate shall be deemed to be the grantee's beneficiary.

--------------------------------------------------------------------------------

(j) Interpretation. This Plan is designed and intended to be exempt from, or, to
the extent applicable, comply with Section162(m) and Section 409A, and all
provisions of this Plan shall be construed in a manner to so comply.

(k) -Effective Date. This Plan was originally effective as of January 1, 2010
and, for purposes of the Company's compliance with Section 162(m), approved by
the Company's stockholders at the Company's annual stockholders meeting held in
2010. This Plan was restated as of March 11, 2015 and, for purposes of the
Company's compliance with Section 162(m), approved by the Company's stockholders
at the Company's annual stockholders meeting held in 2015. This Plan was amended
and restated as of March 24, 2016, provided, however, that, for purposes of the
Company's continuing compliance with Section 162(m), this Plan is subject to
approval by the Company's stockholders at the Company's annual stockholders
meeting to be held in 2016 (or any adjournment thereof), or as otherwise
permitted under the Delaware General Corporation Law.